985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.LOGISTICAL SUPPORT, INC., Appellant,v.Donald B. RICE, Secretary of the Air Force, Appellee.
No. 92-1333.
United States Court of Appeals, Federal Circuit.
Nov. 23, 1992.

VACATED IN PART AND REMANDED.

ORDER

1
Upon consideration of the appellee's motion to vacate in part the decision of the Armed Services Board of Contract Appeals ("Board") no. 39163 and remand this case to the Board, it is


2
ORDERED that the motion to vacate and remand is GRANTED, and that portion of the Board decision pertaining to the surcharge issue, at pages 8-9, and finding of fact no. 12, are hereby vacated, and this case is remanded to the Board (1) to take additional evidence and make further determinations pertaining to whether the pool surcharge is a part of appellant's worker's compensation and if so, whether it is a concomitant increase to which appellant is entitled to a price adjustment under the applicable price adjustment clause, and (2) to pursue settlement.